Interim Decision #1881

MATTER OF PTA&

In Deportation Proceedings
A-14778342
Decided by Board July 10, 1968
Conviction of manslaughter (by stabbing) in violation of section 53-13, Connecticut General Statutes, is conviction of a crime involving moral turpitude.
CHARGES:

Order: Act of 1952 — Section 241(a) (4) [8 U.S.C. 1251(a) (4)1—Crime involving moral turpitude committed within Ave years after
entry—sentenced to a year or more.

Lodged : Act of 1852—Section 241(a) (4) [811.8.C. 1251(a) (4)1—Two crimes
after entry.

Os BEHALF OF RESPONDENT:
Prowls H. Craighill, III, Esq.
Browner Building
Washington, D.C. 20006

ON BEHALF OF SERVICE:

Irving A. Appieman
Appellate Trial Attorney

Courtney B. Bourns, Esquire
1 Constitution Plaza
Hartford, Connecticut 06103
(Brief Sled)

The case comes forward on appeal from the order of the special
inquiry officer dated November 20, 1967 ordering that respondent be

deported to Italy solely on the lodged charge.
The respondent, a native and citizen of Italy, male, last entered the
United States on or about March 27, 1916. He was convicted in the
Town Court of Greenwich, Connecticut on July 15, 1946, of assault
with a dangerous weapon. He was next convicted on March 10, 1967,
in the Superior Court, County of Fairfield, Bridgeport, Connecticut,
of manslaughter in violation of section 53-13, of the Connecticut General Statutes and was sentenced to two to five years imprisonment.
The respondent has admitted all the factual allegations in the order
to show cause and has identified the records of his convictions. However,
it is contended that the crimes do not involve moral turpitude.
790

ill wl aua

J../CrirlanALI.

air

In Matter of 0—, 3 I. & N. Dec. 193, the respondent was charged with
assault with a dangerous and deadly weapon (not named) and was
convicted of aggravated assault in violation of section 6195 of the
General Statutes of Connecticut. We observed that the offense was
inherently base, and this was so because an assault aggravated by the
use of a dangerous or deadly weapon is contrary to accepted standard
of morality in a civilized society; that an assault by use of a dangerous
or deadly weapon always constituted conduct contrary to acceptable
human behavior. Such conduct may be looked upon as always having
been inherently base. We concluded that the offense of assault with a
deadly or dangerous weapon (not named) in violation of section 6195
of the General Statutes of Connecticut, involved moral turpitude. The
statute under which the respondent in the cited case was convicted is
the

MUM

statute under which the respondent in a present case was

convicted. Upon the authority of Matter of 0—, .supra, we hold that
the crime involves moral turpitude.
In the second crime the respondent was convicted of manslaughter
in violation of section 53-13 of the Connecticut General Statutes.
Section 53-13 states that any person who commits manslaughter shall
be fined not more than $1,000 or imprisoned not more than 15 years or
both.
In State v. Feltevic, 110 Conn. 303, 309, the court stated that the
law implies malice where the unlawful killing is with a deadly weapon.
In Connecticut v. Samson, 22 Conn. Sup. 175, the defendant was convicted of manslaughter and sentenced 12 to 15 years. The court
observed that the crime was most brutal in nature, although under the
circumstances, permitting a plea of manslaughter was justified. In
Connecticut v. Pau le, 22 Conn. Sup. 494, the defendant was found
guilty of manslaughter in violation of General Statutes, sec. 53-13,
and was sentenced - to seven to fifteen years; the defendant in that
case admitted that the gun exploded in his han
d and the court held
that the sentence was proper. In Connecticut v. Bennett, 22 Conn.
Sup. 498, the defendant pleaded guilty to manslaughter and was sentenced to eight to ten years; the killing was with a screw driver, and
the accused persisted until his efforts were fatal; the court held
the sentence was fair. In State v. MacMitchell, 23 Conn. Sup. 246, the
defendant pleaded guilty to manslaughter and was sentenced six to
twelve years; the homicide was committed with a knife with which the
defendant stabbed her husband in which she carried in her purse and
could not satisfactorily explain; the sentence was affirmed.
It would be somewhat anomalous to hold that an assault with a
deadly or dangerous weapon which does not result in a homicide but
which we have held to involve moral turpitude because the conduct

791

Interim Decision #1881
is inherently base, yet to hold that the same assault with a dangerous
weapon, in this case, stabbing, which resulted in a homicide, did not
involve moral turpitude. In the case of Pillias v. Smith. 46 F2c1 769
(7th Cir., 1931), the alien was convicted of manslaughter in Hungary
as a result of an attack with a knife. In Hungary, degrees of manslaughter are not recognized. Nevertheless, the court held that it was
difficult to conceive of a greater degree of manslaughter than that
for which the alien was convicted.
In the instant ease it is apparent that the manslaughter by stabbing
of which respondent was convicted was voluntary manslaughter which
has consistently been held to involve moral turpitude. 1
There is no contention that the crimes arose out of a single scheme
of criminal misconduct. The respondent is single and his only close
relative in the United States is his brother who is a citizen. Despite the
fact that the respondent has been a resident of the United States for
over 50 years, no relief appears available upon the present record. The
appeal will be dismissed.
ORDER: It is ordered that the appeal be and the same is hereby
dismissed.
'Matter of Sanchez-Matin, 11 I. & N. Dec. 264.

792

